No.  04-02-00373-CV
Fernando FERNANDEZ, and wife Deborah Fernandez, AEE Construction, L.L.C.,
and Alamo Farmsteads-Babcock Road Neighborhood Association, Inc.,
Appellants
v.
CITY OF SAN ANTONIO, San Antonio Planning Commission, William D.  Jackson
 and Kitchener Land Development, Inc.,
Appellees
From the 285th Judicial District Court, Bexar County, Texas 
Trial Court No. 2001-CI-14925
Honorable Michael Peden, Judge Presiding (1)
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Alma L.  López, Justice
		Sandee Bryan Marion, Justice
Delivered and Filed:	September 18, 2002
DISMISSED FOR LACK OF JURISDICTION
	Appellants appeal two judgments signed on May 7, 2002 and May 8, 2002.  It appears,
however, that these  judgments are interlocutory because they do not dispose of all parties and claims
before the trial court, and no severance order appears in the record.  An order or judgment is final
when it disposes of all claims asserted by and against all parties.  Lehmann v.  Har-Con Corp., 39
S.W.3d 191, 205 (Tex.  2001).  Because the above mentioned orders are interlocutory, appellees'
motion to dismiss is hereby granted, and this appeal is dismissed for lack of jurisdiction.  See TEX.
R. APP. P. 42.3(a).
							PER CURIAM
DO NOT PUBLISH
1.   Although Judge Karen Pozza signed the two summary judgment orders at issue, the Honorable Michael
Peden is permanent judge of the 285th District Court.